DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/20 has been entered.
Claims 1, 6, 9, 10, 14, 16 have been amended. Claim 19 has been added. Claims 2, 12-13, and 17 have been canceled. Claims 1, 3-11, 14-16, and 18-19 are pending. 
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/16.
Claims 1, 3-11, 16, and 18-19 are under examination.
Withdrawn Rejections
The rejection of claims 1, 3-11, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 5, page 2 of the previous Office action.
The rejection of claims 1, 3-10, 16 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al. (US Patent 5248767 A, published September 28, 1993), is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 11 of the previous Office action.


New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 
Claims 1, 3-8, 10, 16, and 18-19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickmann et al. (US Patent Application Publication 2010/0111853 A1, published May 6, 2010) in view of Teeters et al. (Biotechnol Bioeng. 2011 Jun;108(6):1338-46. doi: 10.1002/bit.23067. Epub 2011 Feb 19).
The claims are drawn to a method of concentrating a protein solution, comprising the step of ultrafiltering a protein solution, wherein sucrose in a concentration of between 50 mM and 300 mM is added to the solution when the protein concentration of the solution is between 40 and 150 g/L before further concentration by ultrafiltration, wherein the difference between the calculated protein concentration and the measured protein concentration in the ultrafiltration retentate is decreased, wherein the protein is an antibody.
Hickmann et al. teach a method of concentrating a protein solution comprising a monoclonal IL-12 antibody using the Millipore cellulose ultrafiltration type membrane cassette with a 30 kD molecular weight cutoff (See paragraphs 0054, 0112 and 0205). Hickmann et al. teach that the Ultipor DV50 filtrate was concentrated to 30 g/L protein and continuous diafiltration was performed with two volumes of 5 mM methionine, 2% mannitol, 0.5% sucrose, pH 5.9 buffer (See paragraph 0206). Hickmann et al. teach that the product was then concentrated to 40 g/L and continuous dilafiltration was performed with six volumes of  5 mM methionine, 2% mannitol, 0.5% sucrose, pH 5.9 buffer (See paragraph 0207). Hickmann et al. teach that upon completion of these six diavolume exchanges, the antibody was concentrated to 75 g/L (See paragraph 0207). Hickmann et al. teach that the concentrate and wash were combined to produce the diafiltered ABT-874 and was subsequently adjusted to ≥65 g/L with additional formulation buffer. Hickmann et al. teach that final concentration of formulated drug substance was ≥65 g/L (See paragraph 0208). Hickmann et al. teach that product recovery yield from the UF/DF step ranged from 94% to 100% with an average yield of 97.0% with a standard 
Hickmann et al. do not teach wherein the sucrose concentration is 50 mM to 150 mM.
Teeters et al. teach that the amount of sucrose used for UF/DF can be modified depending on the desired final retentate antibody concentration (See page 1339). Teeters et al. teach that many liquid formulations for monoclonal antibodies require the final UF/DF step to operate at high protein concentrations, often at or above 100 g/L (See abstract). Teeters et al. teach that when operating under these conditions, the excipient concentration of the final diafiltered retentate are frequently not equal to the corresponding excipient concentrations of the diafiltration buffer (See abstract). Teeters et al. teach a model to predict the excipient concentration in the retentate for a given diafiltration buffer (See abstract). Teeters et al. teach that the model predictions at retentate protein concentrations were in good agreement with measured retentate excipient concentrations and reduced the number of experimental iterations needed to define the diafiltration buffer composition (See page 1338-1339). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hickmann et al. to optimize the amount of sucrose during the UF/DF step because Teeters et al. teach that the sucrose is a result effective variable that can be modified depending on the desired final retentate antibody concentration. One of ordinary skill in the art would be motivated to optimize the amount of sucrose prior to UF/DF because doing so would allow for the greatest yield when recovering the antibody for pharmaceutical formulations. Furthermore, given that Hickmann et al. disclose the use of 0.5% sucrose in the UF/DF buffer, no more than routine experimentation would be required to arrive at the claimed sucrose concentration in light of the teachings of Teeters that the excipient concentration (e.g., sucrose) can be predicted and modified to achieve the desired pre-formulated bulk drug substance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating 
Regarding the limitations “wherein the difference between the calculated protein concentration and the measured protein concentration in the ultrafiltration retentate is decreased”; wherein the difference between the calculated protein concentration and the measured protein concentration in the ultrafiltration retentate is less than 30%”; wherein the addition of sucrose stabilizes the solution to be ultrafiltered”; “wherein the level of HMWP aggregates is 1% or below 1% in the ultrafiltration retentate”; “ wherein the recovery of the protein during ultrafiltration is increased as compared with the recovery of the protein during the ultrafiltration where sucrose is not added to the solution when the protein concentration of the solution is between 40 and 150 g/L”; “wherein the recovery of the protein during ultrafiltration is 94% or above, of the total amount of protein in the protein solution to be ultrafiltrated” are interpreted as results that would necessarily flow from performing the active steps. This interpretation is supported by Applicant’s remarks on 10/23/17, page 7 which state “… the active step recited in claim 1 leads to the results recited in the wherein clauses. It is the active step of concentrating the protein solution that leads to the recited results in the wherein clauses, not the step of measuring/calculating the protein concentration and HMWP.” The prior art method teaches the claimed active steps, and accordingly, the results recited in the claims would flow from performing the steps. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickmann et al. (US Patent Application Publication 2010/0111853 A1, published May 6, 2010) in view of Teeters et al. (Biotechnol Bioeng. 2011 Jun;108(6):1338-46. doi: 10.1002/bit.23067. Epub 2011 Feb 19) as applied to claims 1, 3-8, 10, 16, and 18-19 above, and further in view of Pass et al. (WO 2010/000721 A1, published January 7, 2010).

Hickmann et al. teach a method of concentrating a protein solution using the Millipore cellulose ultrafiltration type membrane cassette with a 30 kD molecular weight cutoff (See paragraphs 0112 and 0205). Hickmann et al. teach that the Ultipor DV50 filtrate was concentrated to 30 g/L protein and continuous diafiltration was performed with two volumes of 5 mM methionine, 2% mannitol, 0.5% sucrose, pH 5.9 buffer (See paragraph 0206). Hickmann et al. teach that the product was then concentrated to 40 g/L and continuous dilafiltration was performed with six volumes of  5 mM methionine, 2% mannitol, 0.5% sucrose, pH 5.9 buffer (See paragraph 0207). Hickmann et al. teach that upon completion of these six diavolume exchanges, the antibody was concentrated to 75 g/L (See paragraph 0207). Hickmann et al. teach that the concentrate and wash were combined to produce the diafiltered ABT-874 and was subsequently adjusted to ≥65 g/L with additional formulation buffer. Hickmann et al. teach that final concentration of formulated drug substance was ≥65 g/L (See paragraph 0208). Hickmann et al. teach that product recovery yield from the UF/DF step ranged from 94% to 100% with an average yield of 97.0% with a standard deviation of 2.22 for five runs (See paragraph 0208 and  Tables 14 and 15). 
Hickmann et al. do not teach wherein the sucrose concentration is 50 mM to 150 mM.
Teeters et al. teach that the amount of sucrose used for UF/DF can be modified depending on the desired final retentate antibody concentration (See page 1339). Teeters et al. teach that many liquid formulations for monoclonal antibodies require the final UF/DF step to operate at high protein concentrations, often at or above 100 g/L (See abstract). Teeters et al. 
Hickmann and Teeters do not teach wherein the antibody is an IL-20 monoclonal antibody.
Pass et al. disclose IL-20 monoclonal antibodies having improved solubility properties, making them capable of being formulated at high concentrations (See page 2). Pass et al. teach that antibodies can be recovered using standard protein purification techniques (See page 42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the method of ultrafiltration by adding sucrose, as taught by Hickmann and Teeters, when purifying the IL-20 antibody taught by Pass et al. because Hickmann teach that the method allows for concentration and formulation of the antibody. Given that Pass et al. teach that the IL-20 antibodies are capable of being formulated at high concentrations using standard techniques, it would be obvious to one of ordinary skill in the art to purify the IL-20 antibody the technique taught by Hickmann and Teeters to produce a formulation of concentrated IL-20 antibody. One of ordinary skill in the art would be motivated to use the method of ultrafiltration of antibodies using sucrose, as taught by Hickmann and teeters, to purify the IL-20 antibody because doing so would provide a highly concentrated formulation having the appropriate formulation conditions suitable for therapeutic use.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the method of ultrafiltration by adding sucrose, as taught by Muller et al., when purifying the IL-20 antibody taught by Pass et al. because the Supreme Court set 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646